Citation Nr: 1200542	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-37 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for status post left wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1970 and he had additional service with the Army National Guard from March 1985 to February 1990.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO) which continued a 20 percent disability rating for status post left wrist fracture.

The Veteran testified at a December 2010 travel Board hearing; the hearing transcript has been associated with the claims file.  


FINDING OF FACT

The Veteran's status post left wrist fracture is manifested by chronic pain in the left wrist, degenerative joint disease, limited range of motion in the left wrist, tenderness, stiffness, weakness, and swelling.  The Veteran had 15 degrees dorsiflexion in the left wrist with pain at 10 degrees; and 15 degrees palmar flexion with pain at 10 degrees.  The Veteran is not shown to have ankylosis of the left wrist.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent status post left wrist fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5214. (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In a September 2007 letter, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The September 2007 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's VA treatment records, VA examinations, a Board hearing transcript, and lay statements have been associated with the claims file.  The Board notes specifically that the Veteran was afforded VA examinations in September 2007 and April 2011.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, cumulatively, the VA examinations obtained in this case are adequate as they are predicated on a review of the claims file and the medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; include a comprehensive physical examination; fully address the relevant rating criteria; and contain a discussion of the effects of the Veteran's service-connected disability on his occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether staged ratings are for consideration; however, the evidence of record does not establish distinct time periods where the Veteran's service-connected disability results in symptoms that would warrant different ratings.

While a Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.   Francisco v. Brown, 7 Vet. App. 55 (1994). 

Diagnostic Codes 5214 and 5215 address limitation of motion of the wrist.  The Veteran is currently in receipt of a 20 percent evaluation under Diagnostic Code 5214 for status post left wrist fracture.

Under Diagnostic Code 5214, a 20 percent disability evaluation is warranted when there is favorable ankylosis in 20 to 30 degrees dorsiflexion in the minor wrist.  38 U.S.C.A. § 4 .71a, Diagnostic Code 5214 (2011).  A higher 30 percent disability evaluation is contemplated for ankylosis of the minor wrist in any other position, except favorable.  Id.  A 40 percent rating is assigned for ankylosis of the minor wrist when ankylosis is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation.  Id. 

Under Diagnostic Code 5215, a maximum 10 percent rating is assigned when there is limitation of motion of the wrist with dorsiflexion less than 15 degrees or with palmar flexion limited in line with the forearm.  38 U.S.C.A. § 4 .71a, Diagnostic Code 5215 (2011). 

Normal range of motion for the wrist is 70 degrees of dorsiflexion (extension); 80 degrees of palmar flexion; 45 degrees of ulnar deviation; and 20 degrees of radial deviation.  See 38 C.F.R. § 4.71a, Plate I. 

With respect to limitation of motion of individual digits, Diagnostic Code 5228 for limitation of motion of the thumb assigns a noncompensable rating with evidence of a gap of less than one inch (2.5 cm. between the thumb pad and the finger, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  A 10 percent evaluation is assigned with evidence of a gap of one inch to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Id.  Diagnostic Code 5229 for limitation of motion of the index or long finger of either hand assigns noncompensable rating with evidence of a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5229.  A 10 percent evaluation is assigned with evidence of a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Id.  Under Diagnostic Code 5230, a noncompensable rating is assigned with any limitation of motion of the ring or little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  
 
Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2011).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). The Board finds that the Veteran's rating under Diagnostic Code 5214 is appropriate as it pertains specifically to the disability at issue (a left wrist disability).  In reaching this conclusion, the Board has considered whether separate or higher ratings are warranted under other Diagnostic Codes as discussed below.

VA treatment records reflect complaints of chronic wrist pain.  VA treatment records dated in July 2007 and August 2007 reflect tenderness over the left wrist, decrease in range of motion with pain, atrophy of the thenar eminence, weakness, decrease in grip, and some pain with range of motion of the thumb.  The Veteran was referred for a hand brace.  A February 2008 VA treatment report reflects severe pain in the thumb and left wrist.  The Veteran wore an over the counter wrist brace.  The possibility of a wrist fusion was discussed.  An April 2010 hand surgery outpatient note shows that he Veteran held his left thumb flexed at the metacarpal phalangeal joint and his left wrist was in slight ulnar deviation.  The Veteran had pain with range of motion of the thumb.  He had some symptoms of trigger finger.    

In various lay statements, the Veteran reported having constant pain and swelling in the left wrist.  He reported limitation of motion in the thumb and wrist, and reported that he could not open his hand all the way.  The Veteran reported treatment with cortisone shots with little pain relief.  During the Veteran's Board hearing, he indicated that he wore a wrist splint at all times, and that pain was always present.  He reported that he did not take his wrist splint off during range of motion testing completed during a September 2007 VA examination and contended that range of motion of the left wrist was not properly measured.  

A September 2007 VA examination included a review the Veteran's claims file and VA medical records.  The Veteran's medical history was discussed.  At the time of the examination, the Veteran was noted to be working as a diesel mechanic at Disney.  The Veteran was noted to have pain, weakness, stiffness, swelling, and lack of endurance in the left wrist.  The Veteran reported that pain was chronic.  He was right hand dominant.  A physical examination of the left wrist reflected 0 to 15 degrees dorsiflexion and 0 to 10 degrees palmar flexion.  There was no change after repetitive range of motion testing.  There was no pain with motion, and no evidence of fatigue, weakness, lack of endurance, or additional limitation following repetitive use.  The joint was not ankylosed.  The Veteran was diagnosed with degenerative joint disease of the carpal row of the left wrist and the carpal navicular.  The VA examiner stated that the Veteran's service-connected fractures caused his current degenerative joint disease. 

An April 2011 VA examination reflects that the Veteran reported constant severe pain in the left wrist at rest and with movement that has progressively increased.  The Veteran had pain, stiffness, weakness, tenderness, and severe flare-ups of pain occurring weekly.  A physical examination reflects tenderness and pain at rest as well as guarding of movement.  The VA examiner noted, however, that the Veteran had a very exaggerated pain response to palpation over the entire wrist.  The Veteran had 0 to 15 degrees dorsiflexion with pain beginning at 10 degrees, and 0 to 15 degrees palmar flexion with pain beginning at 10 degrees.  There was objective evidence of pain following repetitive motion.  There was no joint ankylosis.  X-rays revealed chronic change with questionable nonunion of the proximal scaphoid bone.  The Veteran was employed full time and lost less than a week of work due to his left wrist pain in the past 12 months.  The Veteran was diagnosed with osteoarthritis of the left wrist with noted significant effects on occupational activities due to a decrease in dexterity.  

The VA examiner included findings from a February 2010 VA orthopedic hand consult.  The February 2010 note reflects 45 degrees extension and 0 degrees flexion in the wrist.  The Veteran had full extension and full flexion of the digits with pain in the thumb.  The Veteran was diagnosed with left thumb pantrapezial arthroisis and scapholunate advanced collapse of the left wrist, as well as left long trigger finger with a duration of two months by history.  The VA examiner stated in conclusion that there was no evidence of ankylosis of the left wrist.  He again noted that the Veteran had demonstrated exaggerated pain response to palpation over the left wrist and significant decreased active range of motion due to pain.  There was no clinical evidence of weakened movement, excess fatigability, or incoordination. 

Medical evidence of record shows that the Veteran has chronic left wrist pain, degenerative joint disease, significantly limited range of motion in the left wrist due to pain, tenderness, stiffness, weakness, and swelling.  The Veteran had 15 degrees dorsiflexion with pain at 10 degrees and 15 degrees palmar flexion with pain at 10 degrees.  The Veteran wore a left wrist splint and was treated with oral pain medication and injections.  The Veteran is not shown to have ankylosis of the left wrist.

The Veteran is currently in receipt of a 20 percent rating under Diagnostic Code 5214 based on ankylosis of the minor wrist.  See 38 U.S.C.A. § 4 .71a, Diagnostic Code 5214 (2011).  The Board notes that the Veteran is not shown to have actual ankylosis of the left wrist as described for a 20 percent rating under Diagnostic Code 5214; however, this rating was assigned with consideration of pain in the left wrist and the significant limitation of motion in the left wrist due to pain.  See Id; see also 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

The Veteran's disability is not shown to approximate ankylosis of the left wrist in any other position except favorable, or unfavorable ankylosis of the left wrist at any time during the course of this appeal to warrant a higher rating under Diagnostic Code 5214.  See 38 U.S.C.A. § 4 .71a, Diagnostic Code 5214 (2011).  The Board notes that the Veteran's functional loss due to pain has already been considered in assigning his 20 percent evaluation under Diagnostic Code 5214 in the absence of actual ankylosis of the left wrist.  The Veteran has not been diagnosed with ankylosis, and has had at least some range of motion of the left wrist at all times of record during the pendency of this appeal.  Therefore, absent a finding of ankylosis of the left wrist in any other position except favorable, or unfavorable ankylosis, a higher evaluation is not warranted under Diagnostic Code 5214.  

The Board has considered whether a separate evaluation may be warranted under other provisions of the Diagnostic Code.  The Board notes that more recent evidence of record reflects left thumb pain related to pantrapezial arthroisis (arthritis at the base of the thumb) and left long trigger finger.  A separate evaluation, however, is not warranted under Diagnostic Code 5228 or 5229.  The Veteran is not shown to have limitation of motion of the left thumb such that there is evidence of a gap of one inch to two inches between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  See 38 C.F.R. § 4.71a, Diagnostic Code 5228.  The Veteran is not shown to have limitation of motion of the left index finger such that there is evidence of a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5229.  In that regard, a February 2010 VA treatment note cited during the Veteran's April 2011 VA examination reflects full extension and full flexion of the digits with pain in the thumb.  VA examinations and VA treatment records do not otherwise reflect evidence of such limitations as described for a compensable evaluation under Diagnostic Code 5228 or 5229.  There is no evidence of a compensable disability of the thumb or forefinger secondary to the Veteran's left wrist disability in this case.  

In reaching the above conclusions, the Board has not overlooked the Veteran's lay statements with regard to the severity of his claimed left wrist disability.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge; and as the Board finds that the Veteran's reports have been credible, his reports with respect to his symptomatology have been considered.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Pertinent lay evidence has already been noted above.  The Board finds that the Veteran's reports attesting to the presence of chronic left wrist pain, as well as his current treatment are both competent and credible.  These statements are supported by objective evidence shown in VA treatment reports.  With respect to the Veteran's statements with respect to the severity of his left wrist pain, there is some evidence of exaggeration, noted during the Veteran's April 2011 VA examination.  The Board finds, therefore, that while the Veteran's statements are of some probative value; the objective evidence of record should be given greater probative weight in this case.  With respect to the Rating Schedule, where the criteria set forth require medical expertise, which the Veteran has not been shown to have, the Board has also accorded greater probative weight to medical findings provided by medical experts during the Veteran's VA examinations.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71   (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")  In that regard, while the Veteran may be competent and credible to report restriction of movement in the left wrist due to pain, however, where the determinative issue in this case is whether there is actual ankylosis of the left wrist, the Board finds that greater probative weight should be given to objective findings based on physical examination of the Veteran.


Extraschedular Consideration 

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left wrist disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's claimed disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology as discussed above. 

Even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his left wrist disability.  The Board finds that there is no persuasive evidence in the record to indicate that manifestations of the Veteran's service-connected left wrist disability are not adequately contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The degree of the Veteran's disability has been addressed by his current ratings.  The Veteran is not shown to meet the objective criteria for a higher rating under the schedular criteria.  The Veteran is not shown to exhibit other related symptoms which would put him outside of the governing norms.  VA examinations show that the Veteran maintained work as a diesel mechanic during the course of this appeal.  During an April 2011 VA examination, the Veteran was noted to have missed less than a week of work due to left wrist pain.  The evidence in this case does not show is that manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that have rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  The Board therefore has determined that referral for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  

C. Conclusion 

The preponderance of the evidence is against finding that the Veteran's left wrist disability warrants a higher rating evaluation.  The appeal is accordingly denied. In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b)  regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the veteran's claim. 


ORDER

An increased rating for status post left wrist fracture, in excess of 20 percent, is denied. 




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


